Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 10, 2021

The Court of Appeals hereby passes the following order:

A22A0538. VERDELL JACKSON v. BONITA BRYANT RACHELL.

      Bonita Bryant Rachell filed this petition for partition of real property, naming
her sister Verdell Jackson as defendant. Rachell then added Citizens Bank & Trust
Company, which had issued a home equity loan to Jackson, and Freddie Yvonne
Bryant, another sister, as additional party defendants. The trial court entered a default
judgment against Jackson and Bryant. Jackson filed a motion to set aside the
judgment against her, which the court denied.
      On August 25, 2021, the court entered both an order directing the case to
mediation and a “final order and judgment” against Jackson and Bryant. The court
ordered that Jackson is solely responsible for the payment of taxes, insurance, and
maintenance of the real property at issue going back to 1996, that she shall
immediately satisfy any obligations of the property, that no interest in the property
had been conveyed to her by a disputed quitclaim deed filed in the Fulton County
Clerk’s Office, and that she shall pay attorney fees and costs incurred by Rachell in
bringing the action. As to Bryant, the court ordered that no interest in the property
had been conveyed to her by a purported executor’s deed filed in the Fulton County
Clerk’s Office. Notably, the trial court did not determine how the property should be
partitioned between the three sisters, and the trial court did not address the effect of
the bank’s security interest in the property. On September 15, 2021, the mediator filed
a certification stating that although the parties had attended a mediation session, they
had failed to reach an agreement on their outstanding issues. Then, on September 17,
2021, Jackson filed the instant direct appeal from the August 25, 2021 final order and
judgment.
      We lack jurisdiction. In cases involving multiple parties or multiple claims, a
decision adjudicating fewer than all the claims or the rights and liabilities of less than
all the parties is not a final judgment. See Shoenthal v. Shoenthal, 333 Ga. App. 729,
730 (776 SE2d 663) (2015). In such cases, an appeal may be taken after an express
determination under OCGA § 9-11-54 (b) or compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). But if neither of those steps occur, the appeal
is premature and must be dismissed. See id. Here, despite the trial court’s “final order
and judgment,” the case remains pending on the docket below, the trial court did not
direct the entry of judgment under OCGA § 9-11-54 (b), and Jackson did not comply
with the interlocutory appeal procedures of OCGA § 5-6-34 (b). This appeal is
therefore DISMISSED as premature.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/10/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.